Title: Report on Parliamentary Procedure, [8 November–8 December 1769]
From: Jefferson, Thomas
To: 



[8 Nov.–8 Dec. 1769]



A.6.
✓
Resolved that a question being once determined must  stand as the judgment of the house, and cannot again be  drawn into debate.


A.9.
✓
Ordered that the orders for the business appointed for  the day be read by the clerk before any other matter be  proceeded on.


A.5.
✓
Ordered that when a question shall arise between the  greater and lesser sum or the longer and shorter time,  the question shall be first put on the least sum and longest  time.


A. 10.
✓
Ordered that all bills be read and receive dispatch in  priority and order of time as they were brought in.


D3.
✓
Resolved that any person shall be at liberty to sue out  an original writ or subpoena in chancery in order to  prevent a bar by the statute of limitations, or to file any  bill in equity to examine witnesses thereupon in order  only to preserve their testimony, against any member of  this house notwithstanding his privilege provided that  the clerk after having made out and signed such original  writ or subpoena shall not deliver the same to the party  or to any other during the continuance of that privilege.


D.4.
✓
Resolved that all persons who are summoned to attend  this house or any committee thereof as witnesses  in any matter depending before them be privileged  from arrests during[. . . .]


[on verso:]


A. 13.
✓
Ordered that when the house is to rise every member  keep his seat till the speaker go out, and then every one  in his course orderly as he sits.


A.7.a.
✓
Ordered that no member while another is speaking in  the course of debate while any bill, order, or other matter  shall be reading or opening, or while the speaker is 
 putting any question, shall entertain private discourse,  stand up, walk into, out of, or across the house  or read any printed book.


A.8.b.
✓
Ordered that no member who is not present when  any question is put by Mr. speaker be counted on either  side tho’ he happen to be present at the time of the  division.


A 8.a.
✓
That no member shall vote on any question, in the  event of which he is immediately interested.


D.2.
✓
That the privilege of this house shall not be allowed  to any member in cases wherein he is only a trustee.


D1.
✓
That any member may waive his privilege in matters  of a private nature without the leave of the house,  and having so done he shall not resume the same.


[…] 5.b.
✓
That no person be taken into the custody of the serjeant  at arms on any complain[. . . .]


